 


 HR 5392 ENR: No Veterans Crisis Line Call Should Go Unanswered Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 5392 
 
AN ACT 
To direct the Secretary of Veterans Affairs to improve the Veterans Crisis Line. 
 
 
1.Short titleThis Act may be cited as the No Veterans Crisis Line Call Should Go Unanswered Act.  2.Improvements to Veterans Crisis Line (a)Quality assurance documentThe Secretary of Veterans Affairs shall develop a quality assurance document to use in carrying out the Veterans Crisis Line. Such document shall— 
(1)outline clearly defined and measurable performance indicators and objectives to improve the responsiveness and performance of the Veterans Crisis Line, including at backup call centers;  (2)include quantifiable timeframes to meet designated objectives to assist the Secretary in tracking the progress of the Veterans Crisis Line and such backup call centers in meeting the performance indicators and objectives specified in paragraph (1); and  
(3)with respect to such timeframes and objectives, be consistent with guidance issued by the Office of Management and Budget.  (b)PlanThe Secretary shall develop a plan to ensure that each telephone call, text message, and other communications received by the Veterans Crisis Line, including at backup call centers, is answered in a timely manner by a person, consistent with the guidance established by the American Association of Suicidology. Such plan shall include guidelines to carry out periodic testing of the Veterans Crisis Line, including such backup centers, during each fiscal year to identify and correct any problems in a timely manner.  
(c)SubmissionNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing the document developed under subsection (a) and the plan developed under subsection (b).  (d)Veterans Crisis Line definedIn this section, the term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
